Case 1:19-cv-03377-LAP Document 156-2 Filed 08/10/20 Page 1 of 3




      EXHIBIT
         B
                 Case 1:19-cv-03377-LAP Document 156-2 Filed 08/10/20 Page 2 of 3


Kiely, Christian

From:                              Marion H. Little <little@litohio.com>
Sent:                              Tuesday, June 9, 2020 9:41 AM
To:                                Cooper, Howard
Cc:                                Oren, Kristy; Basaria, Saraa; Kiely, Christian
Subject:                           RE: Activity in Case 1:19-cv-03377-LAP Giuffre v. Dershowitz - Subpoenas to Wexner
                                   and Zeiger


The subject line in the email references an "Activity in Case," which is suggestive of some of court filing. We understand,
as required by Rule 45, Mr. Dershowitz will provide notice of his service of the subpoenas to counsel for the other
parties. However, as is customary with the local court practice, the notice and return of service need not be filed with
the clerk of courts and we request confirmation that they will not be. Thanks, mhl

-----Original Message-----
From: Cooper, Howard [mailto:hcooper@toddweld.com]
Sent: Monday, June 08, 2020 8:58 PM
To: Marion H. Little
Cc: Oren, Kristy; Basaria, Saraa; Kiely, Christian
Subject: Re: Activity in Case 1:19-cv-03377-LAP Giuffre v. Dershowitz - Subpoenas to Wexner and Zeiger

Not sure what you mean but the attachments have not been filed in court.

Best,

Howard

Howard M. Cooper

Todd & Weld LLP
One Federal Street
Boston, MA 02110
T: 617-720-2626
F: 617-227-5777
www.toddweld.com

On Jun 8, 2020, at 6:15 PM, Marion H. Little <little@litohio.com> wrote:


Howard, I’ll follow up with by Wednesday, but I assume these have not been filed. I do not believe filing is necessary
under the local rules. Nor we expect that they would be. Thanks, mhl

From: Cooper, Howard [mailto:hcooper@toddweld.com]
Sent: Monday, June 08, 2020 3:19 PM
To: Marion H. Little
Cc: Oren, Kristy; Basaria, Saraa; Kiely, Christian
Subject: FW: Activity in Case 1:19-cv-03377-LAP Giuffre v. Dershowitz - Subpoenas to Wexner and Zeiger


Hi Marion –

                                                             1
                 Case 1:19-cv-03377-LAP Document 156-2 Filed 08/10/20 Page 3 of 3


As we have discussed, attached please find subpoenas for Mr. Wexner and Mr. Zeiger. I very much appreciate your
agreeing to accept service for them. As we have also agreed, the dates are placeholders for purposes of any testimony
and so that you may file whatever motion you determine to file. I am hoping you will produce the non-privileged, non-
work product documents we seek in the short term. When we agree on actual dates, we will send notices making clear
the depositions will be taken for purposes of both the federal and state court actions. I also wish to memorialize what I
believe I have made clear – that we will extend every courtesy to your clients as to the date(s), location and time of their
depositions. We will observe appropriate social distancing.

I have reviewed your proposed Protective Order. We cannot agree to its terms. It will unfairly hamstring us if we are not
able to file materials designated as confidential with the court as we deem necessary. As I have said, anything which is
truly private like personal health care information (if it were even to come up) we can treat as confidential to be filed
under the cover of a motion to impound. But based upon what we understand your clients’ testimony is likely to be,
some of which is already public via statements made to the media, it really cannot be considered confidential. If you like,
I would be glad to draft and send a confidentiality agreement which protects truly personal and proprietary, non-public
information.

Please call me when you are ready to discuss a schedule.

Thanks.

Howard

________________________________
This e-mail, and any attachments thereto, is intended only for the addressee(s) named herein and may contain legally
privileged and/or confidential information. If you are not the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this e-mail, and any attachments thereto, is strictly prohibited. If you have
received this e-mail in error, please immediately notify me by return e-mail and permanently delete the original and any
copy of this e-mail message and any printout thereof.
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any U.S. tax
advice contained in this communication (including any attachments) is not intended or written to be used, and cannot
be used, for the purpose of avoiding U.S. tax penalties.

___________________________________________________________________________________________
This e-mail, and any attachments thereto, is intended only for the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not
the intended recipient, you are hereby notified that any dissemination, distribution or
copying of this e-mail, and any attachments thereto, is strictly prohibited. If you have
received this e-mail in error, please immediately notify me by return e-mail and
permanently delete the original and any copy of this e-mail message and any printout
thereof.

To ensure compliance with requirements imposed by the U.S. Internal Revenue Service,
we inform you that any U.S. tax advice contained in this communication (including any
attachments) is not intended or written to be used, and cannot be used, for the purpose of
avoiding U.S. tax penalties.




                                                             2
